UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

JOHN DOE,
Plaintiff,
Case No. 2:19-cv-1054

v. CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura

THE OHIO STATE UNIVERSITY, et al.,
Defendants.
M
On March 25, 2019, this matter came before the Court for a hearing on Plaintiff’ s
Application for a Temporary Restraining Order. (ECF No. 2). Both sides presented a single
Witness. F or the reasons stated in open court, that application is DENIED.

IT IS SO ORDERED.

z -\\~ ~m‘\ /“\(

DATE EDMUNIP A. sARGUs, JR.
CHIEF UNITEI) sTATE_s DISTRICT JUDGE

